On The Merits.
The plaintiff appeals from a judgment regulating the distribution of the proceeds of sale of the property, the partition of which she had sought.
The items contested on appeal are few.
The court properly disallowed the item of $90, as money borrowed from John McDonogh. It appears that the amount was loaned to the surviving husband after the death of the wife. It became the personal debt of the former. It is not chargeable to the community once existing between him and his deceased spouse.
The item of $40, claimed by Anna C. Ruthenberg for funeral expenses, was preved and properly allowed.
The amount borrowed from Mrs. Charlotte Bowman, $155, is shown to have been used for repairing the house which belonged to the community, and recognized by the husband who issued his note for it. It was therefore properly allowed.
In relation to the $800 which the husband claims to have inherited and to have invested in the community, by paying with it part of the purchase price of the property, we are satisfied, owing to the rejection of certain testimony, obtained under commission for want of proper authentication and to deficient proof in other respects, that it is established that the same was inherited, received and actually *414invested, as claimed by the surviving husband. As there was no adverse proof, judgment can not go against him, so as to deny him recovery; but should be rendered as in case of non-suit only; so that on proper show and evidence he may hereafter obtain adequate relief.
The item of $200 for attorney’s fees, for services rendered in the partition suit and not allowed below, is not pressed but is formally abandoned.
The claim for $150 attorney’s fees, for services in opening the succession, should not have been rejected entirely.
The succession had to be opened. The surviving husband failing, an heir had the right to do so, and therefore employ counsel. The services rendered were not important, and the succession was small; but they should be reasonbly remunerated. We think $50 a sufficient compensation.
There is no further disputed item to be considered here.
It is therefore ordered and decreed that the judgment appealed from be amended so as the allow $50 for attorney’s fees, and to disallow for the time being the sum of $800 and interest, claimed by the surviving husband, as in case of non-suit; with reserve of the right to claim and recover same hereafter on proper showing and proof, and that thus amended, said judgment be affirmed at appellee’s cost.